                Case 4:18-cv-05999-JSW Document 83-3 Filed 08/12/20 Page 1 of 5


Anwar Burton

From:              Kopp, Michael W <MKopp@seyfarth.com>
Sent:              Friday, March 6, 2020 4:47 PM
To:                Anwar Burton; Vincent Granberry; Joseph Lavi
Cc:                Rusche, Tim; Manesis, Mary; Ninelist, Linda
Subject:           RE: McGhee vs. Tesoro


Anwar,

We respond in more detail below to each of your points, but up front raise the following three main points.

First, we have already produced a substantial sampling of wage and time records. In a further spirit of
compromise, we are willing to evaluate some expansion of that sample - but first we do need a specific (non-
boilerplate) explanation as to (1) how plaintiff is entitled to statewide discovery beyond the refinery and unit at
which he worked, and (2) how this data has any bearing on your claims. Plaintiffs’ testimony conclusively
establishes he has no basis/knowledge of any violation outside of his unit at Carson, as we have detailed in
numerous prior meet and confer correspondence as well as our prior briefing submitted to the court. And
despite being in possession of the CBAs for roughly a year now, you have not ever identified any
policies/provisions that are unlawful for any unit/facility outside of the Carson Lab, or any basis for demanding
documents and discovery from facilities/units at which Plaintiff never worked.
And we have yet to receive a credible explanation as to how this requested data is probative of/relevant to your
theories of liability. You have had a sample data set for weeks now, and should be able to concretely articulate
how those records are relevant to your claims. From our review (and as set out in more detail below), the only
claim where it might have relevance is rounding. First, as we have already explained, the CBAs only provide
for rounding in the employees’ favor. Second, you already have a full data set for plaintiff and for the Carson
lab. At a minimum, we ask that you identify where the data we have already produced shows some rounding
problem (e.g. that Plaintiff even has standing) - before we discuss producing any more of these sensitive,
private payroll records for employees across the state.

Second, if there is some legitimate basis for expanding the sampling that has already been produced (e.g.
your response to the first point above), please send us a sampling proposal that we can consider.

Third, as to the interrogatories you identify below, those were the subject of their prior motion, and the court
did not grant your motion as to the interrogatories. They are subject to all of the same objections in terms of
exceeding the limits, overbreadth, and undue burden. In any event, those interrogatories are data requests that
are redundant. Between the 30(b)6 and the sampling already produced (or that we might be expanded in a
further compromise), you would be able to obtain the types of information that are sought. Nonetheless, in a
further spirit of compromise, we are willing to supplement certain responses identified below.

As noted, further responses are interlineated below. If you have any issues/questions with our response and
proposal, please let us know a time to discuss.


Counsel,

Per Judge Illman’s January 28, 2020, Order, I want to revisit the issue of class-wide discovery
now that the Court has ruled on Defendant’s Motion to Dismiss, which was denied on all grounds
except Plaintiff’s claim for injunctive relief and waiting time penalties based on California Labor
Code Section 202.

As a reminder, Plaintiff’s outstanding consists of the following:
                                                         1
                Case 4:18-cv-05999-JSW Document 83-3 Filed 08/12/20 Page 2 of 5

      Requests for Documents:
         o Request No. 3 asks Defendant to produce all punch in and punch out data for
            putative class members with all private information redacted.

Can you please explain why this data is required? You have four wage claims (1) donning and doffing; (2) shift
relief; (3) unpaid standby time; and (4). rounding. The first two are off-the-clock claims. By their very nature,
punch records have no relevancy. Similarly, unpaid standby time is not tracked with punch records. As for the
rounding claim, we already provided all Carson laboratory punch records. As we have expressed, rounding is
always in favor of the employee (and as also set forth in all of the CBAs). Producing all punch records would
be an immense project that would take in excess of 20 attorney hours, not to mention at least that much in the
Tesoro team. If you have reviewed the laboratory records and found something different (or reviewed Plaintiff’s
records), please let us know and perhaps we would consider producing a records sample. Otherwise, this
appears to be an expense, burdensome exercise that will not advance your case.

Regarding meal period punches, your claim predicated upon the allegation that employees were compelled to
remain on the facility because they had to work an extra 30 minutes if they wanted to receive pay for a 12-hour
shift (rather than pay for 11. 5 hours). This policy only applied to operators at Carson. Further, can you please
articulate how these records would support that claim? If you would please explain the relevancy, we would
consider producing a sample of Carson operator time records.

Time records have no bearing on the remaining claims.

           o Request No. 5 asks Defendant to produce all wage statements for putative class
             members during the relevant time period with private information redacted.

Can you please explain why you require all wage statements? As stated above, you have four wage claims (1)
donning and doffing; (2) shift relief; (3) unpaid standby time; and (4). rounding. The first two are off-the-clock
claims. By their very nature, wage statements have no relevancy (i.e., the time is unpaid) Similarly, unpaid
standby time and rounded time is not tracked on wage statements (not to mention there is no rounding in the
employer’s favor). Producing all wage statements would be an immense project that would take in excess of 40
attorney hours to produce (even if we spent just a couple of minutes per employee), plus the Tesoro team’s
time

Regarding meal period punches, your claim predicated upon the allegation that employees were compelled to
remain on the facility because they had to work an extra 30 minutes if they wanted to receive pay for a 12-hour
shift (rather than pay for 11. 5 hours). This policy only applied to operators at Carson. Further, can you please
articulate how these records would support that claim? If you would please explain the relevancy, we would
consider producing a sample of Carson wage statements.

Wage statements have no bearing on the remaining claims.

           o Request Nos. 6, 7, 8, and 16 ask Defendant to produce policies, procedures, and
             practices applicable to putative class members related to the claims at issue in the
             Complaint as well as putative class members’ work schedules during the relevant
             time period.

We will produce Carson meal period policies applicable to operators (the only employees subject to the
practice of which you complain). We have already produced all CBAs that contain policies on your (1) shift
relief; (2) unpaid standby time; and (3) rounding. We will search for any policies discussing donning and
doffing.

As for work schedules, this too would be an immense project taking countless hours to gather and produce.
Can you please articulate to which claim this applies and why they would assist your claim? As you know,


                                                        2
               Case 4:18-cv-05999-JSW Document 83-3 Filed 08/12/20 Page 3 of 5
schedules do not show actual days or times worked. They are just schedules. They also would have no
bearing on your wage claims or meal period claims.

           o Request Nos. 9, 10, and 11 ask Defendant to produce policies, procedures, and
             practices applicable to putative class members related to on-call time, turnover
             time, time spent donning and doffing personal protective equipment during the
             relevant time period.

We have already produced all CBAs that contain policies on your (1) shift relief; (2) unpaid standby time; and
(3) rounding. We will search for any policies discussing donning and doffing.

           o Request No. 12 asks Defendant to produce all personnel, human resources, and
             employee handbooks in effect during the relevant time period.

We have already produced the CBAS, as well as related guidelines and policies. We are available to meet and
confer if you have any specific perceived omission you would like to discuss.


           o Request No. 18 asks Defendant to produce all documents supporting its contention
             that it did not willfully fail to comply with Labor Code sections 201 and 202.

Your 202 claim has been dismissed. Your 201 claim is entirely derivative of all of your pleaded underlying
claims, correct? If that is correct, then the responsive documents are the broader collection of documents
produced in response to the requests relating to your underlying claims. Again, if there is any specific
perceived omission you would like to discuss, we are available, but your email identifies none.

      Special Interrogatories:
          o Special Interrogatory No. 1 asks the Defendant to state the name, address, telephone
               number and e-mail address of its non-exempt hourly employees during the liability and as
               to each non-exempt employee state: (a) The dates of employment, (b) The employment
               status and (c) the position(s).

This appears to be a further fishing expedition that the Magistrate did not endorse. We have already provided
all Carson lab contact information.

           o   Special Interrogatory No. 2 and its subparts ask Defendant to described how it calculated
               putative class members’ hours worked during the relevant period and to explain any
               rounding of hours worked, any shaving it used, automatic deduction of time, how turnover
               time and time spent donning and doffing was factored in, if at all, and how on-call time was
               calculated.

We will answer this interrogatory regarding rounding

           o   Special Interrogatory No. 3 and its subparts ask for the identity of putative class members
               (excluding those who covered an on-duty meal period agreement), during the relevant time
               period, dates of employment; employment status; whether they missed meal breaks or
               received late meal breaks and when; whether they were paid meal periods premiums and, if
               so, in what amount and how was the meal period premium was calculated; number of shifts
               that would entitle putative class members to second meal periods; number of waived second
               meal periods, missed or late second meal periods, amount of meal period premium wages
               paid for second meal periods and how that amount was calculated.



                                                       3
                Case 4:18-cv-05999-JSW Document 83-3 Filed 08/12/20 Page 4 of 5
The meal break claim is limited to Carson operators as they are the only who received an extra 30 minutes of
pay if they stayed on the premises for meal periods. And Plaintiff testified he received all his meal breaks. For
those reasons, we fail to understand why information regarding whether employees missed meal breaks,
received late meal breaks, and whether or when they received premiums has any bearing on the claim. Further
all second meal breaks at Carson were waived.

           o   Special Interrogatory No. 4 is limited to Lab Technicians during the liability period and
               asks for information regarding rest breaks, rest break premium wages paid, how they were
               calculated, and the number of shifts entitling Lab Technicians to rest breaks.

We will not answer this interrogatory as it exceeds the number permitted under the FRCP. Further, we already
provided data responsive to this interrogatory for the Carson Laboratory.

           o   Special Interrogatory No. 5 asks the number of putative class members who were required
               to do shift turnovers, number of shifts subject to turnovers, how turnover time was
               calculated, and how turnover time was compensated.
           o
We will not answer this interrogatory as it exceeds the number permitted under the FRCP.

           o   Special Interrogatory No. 6 asked the number of putative class members who worked on-
               call, how their compensation was determined, the total number of hours worked on-call and
               the number of hours putative class members were compensated on-call during the relevant
               time period.

We will not answer this interrogatory as it exceeds the number permitted under the FRCP.

Relatedly, we need to schedule the deposition of Defendant’s person most knowledgeable regarding its
wage and hour policies during the class period for non-exempt employees at all of Defendants’ refineries.
The categories are as follows:
    Policies, procedures and practices regarding clocking-in and out for all hourly non-exempt
       employees, including at the beginning and end of the shift as well as at the beginning and end of
       meal breaks during the class period (August 17, 2014 to present).
    Policies, procedures and practices regarding calculation of all hourly non-exempt employees’ worked
       hours during the class period.
    Policies, procedures and practices regarding calculation of all hourly non-exempt employees’
       compensation.
    Policies, procedures and practices regarding meal breaks for all hourly non-exempt employees
       during the class period.
    Policies, procedures and practices regarding payment of premium wages to all hourly non-exempt
       employees for legally non-compliant meal breaks during the class period
    Policies, procedures and practices regarding rest breaks for all hourly non-exempt employees during
       the class period
    Policies, procedures and practices regarding payment of premium wages to all hourly non-exempt
       employees for legally non-compliant rest breaks during the class period.
    Policies, procedures and practices regarding payment of final wages to terminated and/or resigned
       hourly non-exempt employees during the class period.
    Policies, procedures and practices regarding donning and doffing personal protective equipment for
       all hourly non-exempt employees during the class period.
    Policies, procedures and practices regarding turnover time during the class period.
    Policies, procedures and practices regarding on-call time during the class period.
    Policies, procedures and practices regarding rounding of worked hours for all hourly non-exempt
       employees during the class period.
    Policies, procedures and practices regarding off-premises meal periods taken by all hourly non-
       exempt employees during the class period.
                                                        4
                                                                                                                            Case 4:18-cv-05999-JSW Document 83-3 Filed 08/12/20 Page 5 of 5

                                                              Policies, procedures and practices regarding calculation of meal period premiums during pay periods
                                                               additional remuneration was earned by all hourly non-exempt employees during the class period.
                                                              Policies, procedures and practices regarding rest breaks for lab technicians during the class period.
                                                               Policies, procedures and practices regarding rest breaks, including 3rd rest breaks for all hourly
                                                               non-exempt employees who worked more than ten (10) hours in a shift during the class period

We are open to producing a witness on these topics for Carson Lab. But your class representative’s
testimony has already conclusively established that his claims and theories are not statewide. Unless
you have some other information to offer us as to how there is any violation that plaintiff knows of
beyond his unit at Carson - this is the exact type of fishing expedition federal courts have repeatedly
rejected.

Please let us know when we can expect Defendant’s responses to the aforementioned discovery.
Relatedly, please propose some dates in mid-April when we can schedule the PMK deposition.
Finally, if you would like to set up a conference call to discuss a representative sampling of class
data or any other issues mentioned herein, please propose a time this week or early next week.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.




                                                                                                                                                           5
